CODY, Justice.
I concur in the main opinion and in the concurring opinion of Chief Justice HAM-BLEN, and desire to point out that in my opinion Rule 431, T.R.C.P. is available to appellants upon their motions for rehearing to clarify and bring their points within reasonable compass to the end that specific rulings upon the merits of specific points may be rendered, and the Supreme Court thereby enabled to readily rule upon the merits from this Court’s opinion and appellants’ application for writ of error, should it come to that.